Citation Nr: 1432262	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a compensable rating for service-connected asbestosis. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1962 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied entitlement to the benefits currently sought on appeal.

The Veteran testified at a March 2013 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of entitlement to an increased rating in excess of 30 percent for service-connected mood disorder with depressive features has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in the March 2013 hearing, the Veteran stated that this disability had worsened since it was last rated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Increased Rating for Asbestosis

The Veteran's most recent VA examination in relation to his service-connected asbestosis was in March 2010.  Subsequent to the March 2013 hearing, in March 2013 the Veteran provided private medical records (with a waiver of AOJ review), which included a pulmonary function test from May 2011.  At the March 2013 hearing, the Veteran's representative stated that the Veteran's service-connected asbestosis had worsened and the Veteran stated that his "inability to get a deep breath" has "progressed".  As the testimony at the March 2013 hearing indicates possible increased severity of the Veteran's service-connected asbestosis, he must be afforded a new VA examination to address the current severity of this condition.  

In addition, the evidence of record indicated that the Veteran has also been diagnosed with Chronic Obstructive Pulmonary Disease (COPD), which is not service-connected.  The March 2010 VA examination report did not address COPD.  On remand, the examiner must address to the extent possible what respiratory symptoms are attributable to the Veteran's service-connected asbestosis and what respiratory symptoms are attributable to any other respiratory disabilities present, including COPD.

TDIU

The Veteran asserts that his service-connected psychiatric disorder has worsened.  On remand, another VA examination (or examinations) is required to evaluate the impact of the Veteran's service-connected disabilities, to include his service-connected mood disorder, on the Veteran's occupational functioning, to include his ability to secure or follow substantially gainful employment.  

Also, at the March 2013 hearing, the Veteran indicated that he had worked part-time in 2012.  The last VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) that the Veteran completed was in October 2009 and on remand, the Veteran must be given the opportunity to complete an updated VA Form 21-8940, or provide similar information, to reflect his employment history since October 2009.    

General

On the Veteran's October 2009 VA Form 21-8940, the Veteran listed a VA Medical Center (VAMC) as a place of treatment.  At the March 2013 hearing, the Veteran stated that "once a month" he sees a mental health provider at the VAMC.  No VA treatment records after February 2009 are of record.  As these records could contain relevant information, on remand, all outstanding VA treatment records must be obtained.      

Finally, the Veteran indicated at the March 2013 hearing that he sees a private doctor for "general health" and the March 2010 VA respiratory examination report noted that the Veteran saw a chiropractor.  While, as discussed above, the Veteran submitted some private medical records in March 2013, it does not appear that all private medical records are of record.  As such, on remand, the Veteran must be given the opportunity to provide or identify any outstanding relevant private treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  

2.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, including any additional records from Dr. Bartolini, or completes a release; if a release is returned, obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

3.  Contact the Veteran and ask him to complete an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), or provide similar information, to reflect his employment history since October 2009.  

4.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected asbestosis.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  The examiner must include a thorough rationale for any conclusions reached.  

The examiner should provide information concerning the functional impairment resulting from asbestosis that may affect the ability to function and perform tasks in a work setting.  

The examiner must address to the extent possible what respiratory signs and symptoms are attributable to the Veteran's service-connected asbestosis and what respiratory signs and symptoms are attributable to any other respiratory disabilities present, including COPD.  However, if it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings are with respect to the Veteran's overall respiratory impairment.

5.  After completion of the actions outlined in directives 1, 2, and 3, afford the Veteran an appropriate VA examination or examinations to evaluate the functional impairment resulting from the Veteran's other service-connected disabilities (i.e., mood disorder, sleep apnea and deviated septum), that may affect the Veteran's ability to function and perform tasks in a work setting. 

For any examinations, the claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



